Citation Nr: 1542750	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  08-18 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left eye disorder, to include dry eye syndrome.

2.  Entitlement to service connection for gastritis.

3.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1973 to December 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in November 2007 and March 2010 by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2012, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board, in pertinent part, remanded the issues on appeal for additional development in January 2013.

The issues of entitlement to service connection for a left eye disorder, to include dry eye syndrome, and obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A chronic gastritis disability was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.





CONCLUSION OF LAW

A chronic gastritis disability was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in May 2007 and February 2010.  

The notice requirements pertinent to the issues addressed in this decision have been met and all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and statements and testimony in support of the claim.  The development requested on remand as to this issue has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  

At the October 2012 hearing, the Acting Veterans Law Judge discussed with the Veteran the issues then on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action adequately addressed VA's duties under 38 C.F.R. § 3.103 and Bryant v. Shinseki, 23 Vet. App. 488 (2010).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Service Connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Gastritis is not a chronic disease for presumptive service connection purposes.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to prevail on the issue of entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and competent regarding those issues for which is can be competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2015).

In statements and testimony in support of his claims the Veteran asserted that he has gastritis as a result of active service.  He testified that he had problems with gastritis and reflux in service and that he was advised to avoid spicy foods.  

Service records reflect that an enlistment examination in August 1973 revealed a normal clinical evaluation.   Service medical records further show that the Veteran was treated for upset stomach and diarrhea in September 1975, acute gastritis in December 1975, and gastritis in January 1976.  In his September 1976 report of medical history he denied frequent indigestion, and stomach or intestinal trouble.

VA treatment records dated in January 2003 noted the Veteran reported he "eats well with no gastrointestinal complaints."  An examination revealed his abdomen was soft with normal bowel sounds.

VA examination in June 2007 revealed gastritis and H-pylori bacteria upon upper endoscopy.  In an addendum opinion the examiner stated that "[b]ased on mere speculation, the gastritis occurred while [the Veteran] was in service."  

On VA stomach and duodenum examination in March 2013 the Veteran reported having intermittent pain over the stomach area with bloating since active service.  He stated he had received treatment with antacids in service and that he had continued to treat problems after service with over-the-counter medication.  It was noted that a July 2007 upper endoscopy revealed gastritis in antrum.  The examiner found that it was less likely than not that gastritis was incurred in or caused by the claimed in-service injury, event, or illness.  Rationale for the opinion included a summary of the pertinent treatment in service and notation that the diagnoses of gastritis in service had been provided based upon clinical symptoms only.  It was further noted that examination at separation was normal and that there was no evidence of gastric problems after service until 2007.  The examiner found that the fact that multiple years had passed between the diagnosis of gastritis in service and the diagnosis of gastritis in 2007 suggested that it was less likely that the gastritis in 2007 was a result of the gastritis in service.  

Based upon the evidence of record, the Board finds chronic gastritis was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service or a service-connected disability.  The opinion of the March 2013 VA stomach examiner is persuasive.  The opinion is shown to have been based on examination of the Veteran, review of the evidence of record, and adequate rationale for the etiology opinions.  The examiners adequately considered the credible evidence of record.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Although the June 2007 VA examiner provided a diagnosis of gastritis and stated that based on mere speculation it had occurred in service, the Board finds the opinion to be of no probative value.  An opinion that is unsupported and unexplained or is purely speculative does not provide the degree of certainty required for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).

In determining whether evidence submitted by a claimant is credible VA may consider internal consistency, facial plausibility, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App. 512 (2004)); see also Buchanan, 451 F.3d at 1337 (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Pond v. West, 12 Vet. App. 341, 345 (1999) (holding in a case where the claimant was also a physician, and therefore a medical expert, that the Board should properly consider the appellant's own personal interest in the outcome of the case).  The Veteran's statements as to having had gastrointestinal problems that continued after service are found to be not credible due to inconsistency with the other evidence of record.  Records show that he specifically denied having frequent indigestion and stomach or intestinal trouble in his September 1976 report of medical history and that a January 2003 VA treatment report noted he "eats well with no gastrointestinal complaints."  

The Board finds that the Veteran is competent to provide evidence as to observations and some medical matters, but not to establish a medical diagnosis or provide opinions as to etiology.  See Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d 1331.  As questions of medical diagnosis and any relationship to service are complex etiological questions of the type of medical matters which laypersons are not competent to provide, such statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence).  There is no indication that the Veteran has any medical training or expertise as to these matters and he is not competent to provide etiology opinions regarding an association between a post-service diagnosis and service.  For example, the Veteran is capable of saying that he had stomach pain during service but he is not capable of linking his current gastrointestinal  complaints to a specific diagnosis and/or to link that diagnosis to active service.  The most persuasive medical evidence in this case included thorough reviews of the pertinent evidence of record and the Veteran's statements of problems since service, and found there was no evidence that current gastritis was incurred as a result of service.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The Board finds that the preponderance of the evidence is against the claim, and that service connection must be denied.





ORDER

Entitlement to service connection for gastritis is denied.


REMAND

A review of the evidence of record reveals that additional development as to the left eye disorder issue on appeal.  Significantly, service treatment records show the Veteran complained of left eye pain in October 1974, eye irritation in June 1975, and constant watering of the left eye and difficulty with near visual acuity in May 1976.  VA treatment records dated from January 2003 included diagnoses of nuclear sclerosis and myopic astigmatism/presbyopia, keratosis secondary to dry eye syndrome, refractive error, bilateral early cataracts, and bilateral dry eye.  Although a March 2013 VA examiner found the Veteran had normal refractive error and age-related nuclear sclerotic cataracts with no evidence of dry eye or other left eye disorder upon examination, no opinion was provided as to whether dry eye syndrome or any other left eye disorder was otherwise manifest during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).

With respect to the claim for service connection for sleep apnea, VA examination in March 2013 included a diagnosis of obstructive sleep apnea.  The examiner noted treatment during service in January 1975, but found no evidence of obstructive sleep apnea or symptoms associated to it, like chronic daytime fatigue with snoring and apnea, during service, upon separation examination, or within one year of discharge from service.  It was further noted, in essence, that the fact that obstructive sleep apnea was first diagnosed over thirty years after service suggested that the Veteran's service duties had no causal relationship to his obstructive sleep apnea.  

However, the examiner did not consider the Veteran's statements and testimony regarding difficulty with snoring and other sleep problems beginning in service and continuing thereafter, which was further demonstrated by complaints about his snoring from fellow service members during service.  There is also no statements of medical history that contradict the Veteran's assertions.

Consequently, further medical development is also warranted with respect to the Veteran's claim for service connection for obstructive sleep apnea.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA treatment records regarding sleep apnea and any eye disorder not yet associated with the record.  

2.  Thereafter, request that the March 2013 VA eye examiner, or if unavailable, another appropriate examiner review the evidence of record and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has, presently or at any time during the course of this appeal, a left eye disorder, to include dry eye syndrome, as a result of active service.  All necessary examinations, tests, and studies should be conducted.  A complete rationale for the opinion must be provided and any opinions as to the credibility of the evidence considered must be included in the report.

3.  Also request that the March 2013 VA sleep apnea examiner, or if unavailable, another appropriate examiner review the evidence of record and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's obstructive sleep apnea is related to active service.  In reaching this opinion, the examiner should specifically consider the Veteran's statements and testimony regarding difficulty with snoring and other sleep problems beginning in service and continuing thereafter, which was further demonstrated by complaints about his snoring from fellow service members during service.  All necessary examinations, tests, and studies should be conducted.  A complete rationale for the opinion must be provided and any opinions as to the credibility of the evidence considered must be included in the report.  

4.  After completion of the above and any additional development deemed necessary, the issue remaining on appeal should be readjudicated with consideration of all applicable VA regulations.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


